On September 9th this year about 10:40 p.m. the St. Thomas Police heard a distress signal from the American *10S/S Polar Star lying at West India Company’s dock in St. Thomas Harbor. When the police shortly after arrived on board they found a man lying dead in the firemen’s mess-room aft and another man on the deck wounded. The dead man, a fireman of said ship by the name of E. J. Dougherty or William Dougherty or William Doherty, hereafter called Dougherty, had a deep incised wound on the left chest, which wound apparently had caused instantaneous death. The body was still warm. The other man, a fireman of the ship by name of Patrick Joseph Donahue, was badly cut up and bleeding from several wounds. An autopsy was performed on Dougherty’s body the following day, the result of which shows that his death was caused by a stab in the anterior left chest puncturing the left pleura and opening the pulmonary vein about one inch from the heart. Donahue was treated at the Municipal Hospital, where he was found to have a stabbed wound over the left clavicle; and a stabbed wound below the left clavicle. He also had a stabbed wound to the left eye, rupturing the eyeball which would have to be removed. At the arrival of the police, the crew of the ship explained that the killing of Dougherty and wounding of Donahue was committed by two coal passers from the ship, who, however, had escaped. The said two coal passers, viz: Jose Soto, a Chilian, about 24 years old, and Jose Lopez, a Spaniard, about 24 years old, were found and arrested, Soto the following day and Lopez on Saturday the 11th September. They have explained before the Court that they came on board drunk Thursday night September 9th and that they, are unable to remember what took place on board the ship said night, but by the explanations given by the several witnesses, it has been proven to our satisfaction that Soto and Lopez when they came on board Thursday night were not so intoxicated but that they *11were perfectly aware of what they were doing. It has further been proven that they went down into the firemen’s mess-room, where a quarrel arose between them and Donahue and Dougherty; that neither Donahue nor Dougherty was armed, but that Soto and Lopez had a long kitchen or butcher’s knife which it seems that Soto fetched during the quarrel. It has also been proven that they dared each other to fight and they all four finally got up from where they were sitting to go on deck to fight it out there and that Lopez, just as they had left the room and were standing in the alleyway outside the firemen’s mess-room, stabbed Donahue several times with a knife and thereupon turned against Dougherty and stabbed him once. Donahue succeeded in getting up on deck whereas Dougherty fell where he had been hit and died immediately. A part of the evidence seems to show that also Soto actually wounded Donahue but in our opinion this has not been clearly established but the evidence leaves no doubt that Soto aided and abetted Lopez especially by procuring the knife which was used against the two firemen.
It has been pleaded by the counsel for the defense that the stabbing was done In self-defense and in a moment of passion, but the Court cannot agree with this; as already stated, neither Donahue nor Dougherty was armed and Soto and Lopez were in no way obliged to go on deck with them to fight; they could have avoided the fight if they wanted to do so simply by leaving the room. It is not quite clear whether Lopez, when he left the room, had made up his mind to kill the two stokers, but there is no doubt that it was decided between him and Soto that the knife should be used at the two firemen in the expected fight and he must have known when he stabbed with the knife, which stabbing was done with great force, that he might easily kill one or both of them.
*12 In accordance with Ordinance of October 4th, 1833, §§ 10, 6 (first part), Lopez must be punished with capital punishment as prescribed in King Christian Vth Danish Law 6-6-1 whereby the punishment he has deserved in accordance with Ordinance of October 4th, 1833, §§ 2, 4, 8, is absorbed. Soto must be punished as Lopez’ accomplice in accordance with Ordinance of October 4th, 1833, §§ 2, 4, 6, 8, 10, 27. His punishment shall be imprisonment in the penitentiary for six years.
The prosecution and defense have been conducted in a satisfactory way and without unnecessary delay.
The order of the Court is:
The defendant Jose Lopez shall lose his life and that defendant Jose Soto shall be punished by imprisonment in the penitentiary for six years. The costs of the case to be paid by the two defendants severally and jointly.
To be complied with according to the law.